Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given via email from Attorney Arvind Reddy (Reg. No. 63,007) on June 20, 2022.

The application has been amended as follows:

Amendments to the Claims:
This listing of claims will replace prior versions, and listings, of claims in the application:
Listing of Claims: 
1.	(Currently Amended) A system for authenticating a user with a service account through a voice assistant, comprising:
a computer;
a user authentication service that, when executed by the computercomputer to at least:
receive a request to authenticate [[a]] the user on behalf of the voice assistant;
authenticate the user based upon a user authentication flow in a client application executing on a client device, the user authentication performed based upon user credentials provided by an identity provider service before initiating [[an]] a voice assistant authentication flow;
extract a device identifier corresponding to the voice assistant from the request;
generate a secret key associated with the request, the secret key being unique to the voice assistant with respect to other voice assistants and being different from the user credentials;
encrypt the secret key;
generate a sound wave in which the encrypted secret key and an identifier corresponding to the device identifier are embedded;
transmit a payload in response to the request to the voice assistant, the payload comprising the sound wave and a command to play the sound wave using the voice assistant;
receive a token and at least a portion of the payload from the client device separate from the voice assistant, the token being associated with the user, wherein the client device obtains the payload by entering a listening mode and extracting the encrypted secret key from the sound wave played back by the voice assistant;
validate the token and the at least a portion of the payload; and
associate the user with the voice assistant in response to performing the user authentication and then validating the token and the at least a portion of the payload.

3.	(Currently Amended) The system of claim 1, wherein the token and the at least a portion of the payload are validated by determining whether the user the identity 

4.	(Currently Amended) The system of claim 1, wherein the user authentication service, when executed by the computer computer 

5.	(Currently Amended) The system of claim 1, wherein the user authentication service, when executed by the computer computer 
receive a request for data from a service associated with the user from the voice assistant; 
obtain an authentication token for the service from the identity 
obtain the requested data from the service on behalf of the user in response to the request for data, wherein the requested data is obtained using the authentication token; and
cause at least a portion of the data to be played back through the voice assistant.

7. 	(Currently Amended) The system of claim 1, wherein the user authentication service causes the computer 
receive a command to suspend or terminate the association between the user and the voice assistant from an application executed by the client device; and
suspend or terminate the association between the user and the voice assistant, and 

8.	(Currently Amended) A non-transitory computer-readable medium comprising machine-readable instructions, wherein the instructions, when executed by at least one processor, cause a computing device to at least:
receive a request to authenticate a user on behalf of a voice 
authenticate the user based upon a user authentication flow in a client application executing on a client device, the user authentication performed based upon user credentials provided by an identity provider service before initiating [[an]] a voice assistant authentication flow;
extract a device identifier corresponding to the voice assistant from the request;
generate a secret key associated with the request, the secret key being unique to the voice assistant with respect to other voice assistants and being different from the user credentials;
encrypt the secret key;
generate a sound wave in which the encrypted secret key and an identifier corresponding to the device identifier are embedded;
transmit a payload in response to the request to the voice assistant, the payload comprising the sound wave and a command to play the sound wave using the voice assistant;
receive a token and at least a portion of the payload from  the client device separate from the voice assistant, the token being associated with the user, wherein the client device obtains the payload by entering a listening mode and extracting the encrypted secret key from the sound wave played back by the voice assistant;
validate the token and the at least a portion of the payload; and
associate the user with the voice assistant in response to performing the user authentication and then validating the token and the at least a portion of the payload.

10.	(Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the token and the at least a portion of the payload are validated by determining whether the user the identity provider service.

12. 	(Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the instructions, when executed by the at least one processor, cause the computing device to at least:
receive a request for data from a service associated with the user from the voice assistant; 
obtain an authentication token for the service from the identity 
obtain the requested data from the service on behalf of the user in response to the request for data, wherein the requested data is obtained using the authentication token; and
cause at least a portion of the data to be played back through the voice assistant.


15.	(Currently Amended) A method comprising:
receiving a request to authenticate a user on behalf of a voice 
authenticating the user based upon a user authentication flow in a client application executing on a client device, the user authentication performed based upon user credentials provided by an identity provider service before initiating a voice [[an]] assistant authentication flow;
extracting a device identifier corresponding to the voice assistant from the request;
generating a secret key associated with the request, the secret key being unique to the voice assistant with respect to other voice assistants and being different from the user credentials;
encrypting the secret key;
generating a sound wave in which the encrypted secret key and an identifier corresponding to the device identifier are embedded;
transmitting a payload in response to the request to the voice assistant, the payload comprising the sound wave and a command to play the sound wave using the voice assistant;
receiving a token and at least a portion of the payload from the client device separate from the voice assistant, the token being associated with the user, wherein the client device obtains the payload by entering a listening mode and extracting the encrypted secret key from the sound wave played back by the voice assistant;
validating the token and the at least a portion of the payload; and
associating the user with the voice assistant in response to performing the user authentication and then validating the token and the at least a portion of the payload.

17.	(Currently Amended) The method of claim 15, wherein the token and the at least a portion of the payload are validated by determining whether the user the identity 

19. 	(Currently Amended) The method of claim 15, further comprising:
receiving a request for data from a service associated with the user from the voice assistant; 
obtaining an authentication token for the service from the identity 
obtaining the requested data from the service on behalf of the user in response to the request for data, wherein the requested data is obtained using the authentication token; and
causing at least a portion of the data to be played back through the voice assistant.

20.	(Currently Amended) The method of claim 15, further comprising:
receive a command to suspend or terminate the association between the user and the voice assistant from an application executed by the client device; and
suspend or terminate the association between the user and the voice assistant, and 






Response to Amendment
This communication is in response to the amendment filed on 5/4/2022. The Examiner acknowledges amended claims 1-20. No claims have been cancelled or added. Claims 1-20 are pending and claims 1-20 are allowed.  Claims 1, 8, and 15 is/are independent. 
Claims 1, 3-5, 7-8, 10, 12, 15, 17, and 19-20 have been amended with this Examiner’s amendment.

The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn.
Claim 1 is no longer interpreted to invoke 35 U.S.C. 112(f).

	
		
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered and are persuasive. The rejection to the claims 1-20 have been withdrawn in view of the applicant’s amendment and persuasive arguments.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 5/4/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.	
	

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Bulpin et al. U.S. Publication 20200084205 (hereinafter “Bulpin”), Wang et al. U.S. Publication 20170223613 (hereinafter “Wang”), Kil et al. WO 2017131267 A1 (hereinafter “Kil”) (machine translation), Tanioka et al. U.S. Publication 20130156194 (hereinafter “Tanioka”), Krishna et al. U.S. Publication 20160119323 (hereinafter “Krishna”), Vincent et al. U.S. Publication 20170126640 (hereinafter “Vincent”), Adams et al. U.S. Patent No. 10770092 (hereinafter “Adams”), Klein, “How to Remove Devices from Your iCloud Account”, https://www.howtogeek.com/240710/how-to-remove-devices-from-your-icloud-account/, July 11, 2017, (hereinafter “Klein”), and iMore.com, “What will happen if I delete a device from my iCloud account?” https://forums.imore.com/icloud/345348-what-will-happen-if-i-delete-device-my-icloud-account.html, October 18, 2015  (hereinafter “iMore.com”) does not expressly disclose all the limitations recited in independent claim(s) and the combination of their features thereon. With respect to independent claim 1 the closest prior art does not disclose at least the following limitations in the recited context:


receive a request to authenticate the user on behalf of the voice assistant;
authenticate the user based upon a user authentication flow in a client application executing on a client device, the user authentication performed based upon user credentials provided by an identity provider service before initiating a voice assistant authentication flow;
extract a device identifier corresponding to the voice assistant from the request;
generate a secret key associated with the request, the secret key being unique to the voice assistant with respect to other voice assistants and being different from the user credentials;

Rather, Bulpin discloses a user may request to interact with a service by speaking to a virtual assistant. A skill executed by a server may process the request based upon an identifier including the request. The server or skill may generate a linking code. The linking code may be a short, unique, temporary code to refer to the virtual assistant. The server or skill may cooperate with the virtual assistant to generate an audible instruction that includes the linking or short code. The user may insert the short code on a user device, and the user device sends an existing authorization token and the short code to the server. On receiving the token and short code, the server determines whether the unique identifier associated with the virtual assistant corresponds to the short code and whether the token is valid. If the authorization token has not expired, the server then performs the requested action [Bulpin para. 49, 50, 52-54, 55, 57]. 
However, Bulpin does not disclose at least the features of claim 1 quoted above.  
To this, Wang adds broadcasting an acoustic signal which carries configuration information that includes an access point identifier, and the configuration information can be extracted from the acoustic signal by another device [Wang, para. 14]. Kil adds an encoder encrypts a generate a key signal and accumulates and inserts the encrypted key signal into an original audio signal, and another device outputs an analog signal corresponding to the original audio signal. A mobile device may receive the analog signal, convert the received audio signal into a digital signal, and output the extracted key signal [Kil, page 5]. Tanioka adds a device may emit an ultrasonic data signal received by microphone that includes a public key and an identifier, both of which are encrypted with a public key [Tanioka, para. 46, 112]. Krishna adds determining, using a single sign-on module, whether a mobile device has a token stored that indicates the user has previously authenticated with an identity provider server. The single sign-on module may also receive an identity assertion for the user from the identity provider server [Krishna, para. 3, 26]. Vincent adds that a code is transmitted to an identity provider, thereby validating the user’s receipt of the code through another device [Vincent, para. 5]. Adams discloses providing tagged text, commands, etc. to a text-to-speech engine [Adams 33:29-49]. Klein discloses removing devices from an iCloud account [Klein, page 5 bottom]. iMore.com discloses rejecting a request to share music or apps [iMore.com, bottom of page 1 and top of page 3].
However, the combination of Bulpin, Wang, Kil, Tanioka, Krishna, Vincent, Adams, Klein, and iMore.com does not teach at least the features of claim 1 quoted above.  
Claims 8 and 15 recite features analogous to the features of claim 1 and are also allowable for the same reasons.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
.


	
	
	
	
	
For the reasons described above, the prior art of record does not disclose, with respect to independent claim(s) 1, 8, and 15, features corresponding to those of independent claim(s) 1, 8, and 15 in their respective contexts. Therefore, the independent claim(s) 1, 8, and 15 is/are allowed.

Dependent claims 2-7, 9-14, and 16-20 are allowed in view of their respective dependence from independent claim(s) 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     
	

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494